Citation Nr: 1307159	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was last before the Board in June 2012 when it was remanded for further development.  

The Board notes that in an unappealed July 1955 rating decision, the VA RO in Indianapolis, Indiana, denied entitlement to service connection for a back disorder.  Although neither the Board nor the RO has previously addressed whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  As explained below, the Board is reopening the claim of entitlement to service connection for a back disorder.  Therefore, there is no prejudice in considering the question of reopening in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1955 rating decision denying entitlement to service connection for a back disorder is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the July 1955 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3.  The competent and probative evidence shows that the Veteran's spina bifida occult is a congenital defect and that it was not subject to a superimposed disease or injury during active service.

4.  The competent and probative evidence shows that a continuing back disorder was not demonstrated in-service and that there is no nexus between an acquired back disorder and service.


CONCLUSIONS OF LAW

1.  The July 1955 rating decision denying entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  A chronic back disorder for which service connection can be granted was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2005, August 2006, August 2009, April 2011, and June 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Although VA did not provide him sufficient notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) of the basis for the 1955 denial of service connection for a back disorder, the Veteran is not prejudiced by this lack of notice since the Board is reopening the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA provided notice of how disability evaluations and effective dates are assigned in August 2006.  This claim was readjudicated in a supplemental statement of the case issued in January 2013.

With respect VA's duty to assist, the Board notes that, to the extent possible, identified treatment records have been associated with the claims file.  Pursuant to the August 2009 remand, the Veteran underwent a VA examination in June 2010.  Pursuant to the September 2011 remand, the AMC obtained a VA medical opinion in October 2011.  Pursuant to the June 2012 remand, the AMC obtained in July 2012 an addendum to the October 2011 VA medical opinion.  The Board finds that the find that the examinations and opinions when taken together are adequate in that they are based on a review of the record, interview of the Veteran, and appropriate examination.  These report of record are also thorough and consistent with contemporaneous treatment records.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).

VA's General Counsel has held that as a general statement defects are not incapable of an improvement or deterioration unlike a disease.  The General Counsel noted congenital or developmental defects can be subject to a superimposed disease or injury, and that if the superimposed disease or injury does occur during service, service connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).
 
For veterans who have 90 days of wartime service, certain chronic disabilities, such as arthritis and other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Analysis

A July 1955 rating decision denied a claim of entitlement to service connection for a back disorder on the basis that the current disorder was a constitutional or developmental abnormality and not a disability under the law.  The Veteran did not appeal that denial.

At the time of the July 1955 rating decision which denied entitlement to service connection for a back disorder, the evidence of record consisted of service and VA treatment records.  Spina bifida occulta involving the first sacral segment was diagnosed by lumbar spine X-rays during a VA hospitalization from January to February 1955.

The evidence added to the record since the July 1995 rating decision includes recent medical evidence showing diagnoses of lumbar spine degenerative arthritis, lumbar spine degenerative disc disease, and lumbar radiculopathy.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

The Board has reopened the Veteran's claim.  Given that the RO has repeatedly adjudicated the claim on a de novo basis, and that the Veteran has received notice on how to substantiate his claim on the merits, the Board finds that the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's current back disorders are spina bifida occulta, lumbar spine degenerative arthritis, lumbar spine degenerative disc disease, and lumbar radiculopathy.

At the outset of this discussion, the Board notes that the Veteran did suffer a back injury during his brief period of service that was diagnosed as a back contusion.  Lumbar spine X-rays taken during treatment were normal.  A back disorder was not diagnosed on the separation examination.

As noted, spina bifida occulta involving the first sacral segment was diagnosed by lumbar spine X-rays during a VA hospitalization from January to February 1955.  The representative argues that the spina bifida occulta is a disease and not a defect because it must have improved since it was not noted on more recent lumbar spine radiographic studies, or that in the alternative a vertebral fracture was misdiagnosed as spina bifida occulta.  

The VA doctor who prepared the July 2012 medical opinion addressed both of these contentions.  The VA doctor stated that the spina bifida occulta is a congenital defect and that it is a stable one.  In other words, the medical evidence shows that the VA doctor opined that the spina bifida occulta had not improved and thus was not a disease.  The VA doctor also added that spina bifida occulta was not aggravated during service and that it has not been found to cause back pain.  Although the language in the opinion is somewhat awkward, the Board believes that a reading of the overall opinion strongly supports the conclusion that the VA examiner intended to convey that spina bifida occulta had not been found to be a cause of pain in this particular case, as opposed to suggesting that it has not been identified as a cause of pain generally.  As for the spina bifida occulta having improved simply because it was not noted on recent radiographic studies, the VA doctor indicated that spina bifida occulta is generally noted as an incidental X-ray finding.  The VA doctor added that spina bifida occulta cannot be mistaken for a spinal fracture by a competent radiologist.  Put another way, the medical evidence shows that the VA doctor stated that normally spina bifida occulta is not a finding considered significant on radiographic studies and therefore that the absence of a notation of spina bifida occulta does not indicate that the Veteran no longer has spina bifida occulta or that a vertebral fracture was misdiagnosed as spina bifida occulta.

The representative also asserts in the February 2013 informal hearing presentation that Harrison's Principles of Internal Medicine cites spina bifida occulta as a cause of back pain as an argument that the VA doctor's opinion is erroneous.  In essence, the representative challenges the perception that the VA examiner suggested that spina bifida never causes back pain.  As noted, however, although the language in the opinion is awkward, the Board believes that a reading of the overall opinion strongly supports the conclusion that the VA examiner intended to convey that spina bifida occulta had not been found to be a cause of pain in this particular case, as opposed to suggesting that it has not been identified as a cause of pain generally.  The Board notes that the VA examiner's conclusion appears to be based on a reasonable interpretation of the Veteran's treatment records.

Turning to the lumbar spine degenerative arthritis and the lumbar spine degenerative disc disease and lumbar radiculopathy to the extent they are other organic diseases of the nervous system, as argued by the representative, the Board notes that the Veteran had fewer than 90 days of active service.  Therefore, he is not entitled to the presumption of service connection if his arthritis, degenerative disc disease, or radiculopathy had manifested to a compensable degree within one year of active service.  In any event, neither arthritis nor degenerative disc disease was found on X-rays during the January to February 1955 VA hospitalization and these disorders were not diagnosed until decades after active service.

Furthermore, the June 2010 VA examiner opined that the current lumbar spine degenerative joint disease, lumbar spine degenerative disc disease, and lumbar radiculopathy are not due to or the result of the in-service back contusion.  The Board has considered the representative's argument in the August 2011 informal hearing presentation that the examiner did not provide a supporting rationale or explanation for that conclusion.  However, the Board disagrees due to the depth of the examiner's rationale.  

The June 2010 examiner stated that the in-service back contusion was a self-limited condition that resolved spontaneously with only conservative treatment, which was provided as outlined in the service treatment records.  The examiner added that the X-rays taken at the time of the fall were negative for any structural damage, and that the discharge examination report showed normal spine, musculoskeletal, and neurologic findings.  The examiner indicated that with regard to radiculopathy, the Veteran reported that he did not develop neurological symptomatology until several years after the fall.  The examiner noted that his current diagnoses are all consistent with the normal degeneration process and that there is no evidence to suggest that the in-service injury increased this process beyond its normal progression.  The examiner indicated that his opinion that the current diagnoses are all consistent with the normal progression alone is further supported by the degenerative disease in non-spinal areas as well as medical treatise evidence from the National Institutes of Health website, the European Spine Journal, and Best Practice & Research Clinical Rheumatology.  In the October 2011 medical opinion, a VA doctor opined that the lumbar spine degenerative disc disease and osteoarthritis along with the lumbar radiculopathy are not caused by or aggravated by the in-service back injury.  That doctor concurred with the June 2010 VA examiner's rationale.

In the May 2012 informal hearing presentation, the representative argued that although there was no mention of pain or skeletal problems at the separation examination, the Veteran had been hospitalized for two weeks for the back symptomatology just prior to discharge.  The representative added that the appellant reported pain again less than a year after discharge from service and that there was a continuity of back symptomatology since service, which the examiner purportedly overlooked.  The representative argued that the appellant's complaints seem to indicate that he had radiculopathy when he was 18 years old and that statistics show that falls cause 23 percent of traumatic spinal cord injuries.  

Put simply, the representative has raised continuity of symptomatology as to the lumbar disorders other than spina bifida occulta.  As for the back pain, the Veteran has claimed that he has had and has been treated for back pain since service.  The appellant is competent to report this symptomatology but the Board does not find him credible.  In his June 1955 claim, he reported that he was treated at a VA facility in January 1955 for a back injury.  The treatment records from that hospitalization, however, reflect that although spina bifida occulta was diagnosed, he had no complaints of back symptomatology during that hospitalization.  A 1995 VA hospitalization discharge summary reveals that the Veteran reported hurting his back in 1988 and that a July 2009 private lumbar spine magnetic resonating imaging (MRI) scan report shows that the claimant stated that he had had low back pain for only 20 years.  The Board finds this report, which has been offered directly to a health care provider, to be the most credible evidence of record as to the Veteran's history.  For this reason, the Board ultimately gives the greater weight to the June 2010 VA examiner's opinion who considered the Veteran's complaints but also compared and contrasted the nature of his in-service back injury to his current lumbar spine arthritis.  As noted, that examiner concluded that his current lumbar spine arthritis was not due to or the result of the in-service back contusion.

As for the neurological symptomatology of the lower extremities, the representative has claimed that the Veteran has had neurological symptomatology of the lower extremities since service.  The appellant, however, does not claim that he has had neurological symptomatology of the lower extremities since service.  At the June 2010 VA examination, the claimant reported that his neurological symptomatology did not begin until several years after the in-service injury.  Thus, despite the representative's argument, the Board finds that the Veteran is not claiming continuity of symptomatology as to such symptoms.

As for the representative's citing of statistics show that falls cause 23 percent of traumatic spinal cord injuries, no medical professional has stated that the in-service fall caused a traumatic back disorder.  In determining whether the medical evidence shows that the current acquired back disorders are related to active service, the Board places greater weight on the opinions of the June 2010 VA examiner and the VA doctor who prepared the October 2011 medical opinion based on the facts and circumstances of this particular case than on the purported medical treatise information provided by the representative.

The remaining evidence is the contentions of the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, spina bifida occulta, lumbar spine degenerative arthritis, lumbar spine degenerative disc disease, and lumbar radiculopathy fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his current back disorder is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
	MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


